1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    JASON S. BROWN,                                   Case No. 3:17-cv-00687-MMD-WGC
10                                     Petitioner,                    ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                   Respondents.
13

14          It is ordered that Petitioner’s unopposed motion for extension of time (ECF No. 23)

15   is granted. Petitioner will have until March 15, 2019, to file an opposition to the motion to

16   dismiss.

17          DATED THIS 31st day of January 2019.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
